Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 21-40 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining: (21) A mobile phone comprising: a display; a camera assembly comprising an array of camera modules; and an enclosure enclosing the display and the camera assembly, the enclosure comprising: a housing component; a front cover assembly coupled to the housing component and positioned over the display; and a rear cover assembly coupled to the housing component and comprising a glass cover member defining: a protrusion defining a raised surface region having a texture with a first gloss value; an array of openings formed in the raised surface region and extending through a thickness of the glass cover member, each camera module of the array of camera modules extending at least partially through a respective opening of the array of openings; and a base surface region at least partially surrounding the protrusion, offset with respect to the raised surface region, and having a second gloss value greater than the first gloss value. (28) An electronic device comprising: an enclosure including a cover assembly comprising: a front cover assembly defining a front surface of the electronic device; a rear cover assembly defining a rear surface of the electronic device, the rear cover assembly comprising: a glass member comprising: a first portion defining an array of through-holes, a first thickness, and a textured exterior surface region, the first portion having a first transmissive haze value; and a second portion at least partially surrounding the first portion, defining a second thickness, less than the first thickness, and having a second transmissive haze value that is less than the first transmissive haze value; and a coating disposed along an interior surface of the glass member and including a color layer; and a camera assembly coupled to an interior surface of the cover assembly and including an array of optical modules, each optical module of the array of optical modules extending into a respective through-hole of the array of through-holes. (35) An electronic device comprising: an enclosure comprising: a front cover formed from a first glass material and defining a front surface of the electronic device; and a rear cover formed from a second glass material and defining a rear surface of the electronic device, the rear cover including a cover member formed from glass and comprising: a first portion including a protrusion defining a first surface region and an opening extending from the first surface region to an interior surface of the first portion, the first 4Attorney Docket No. P43771 USC1 surface region having a first gloss value from 15 gloss units to 45 gloss units as measured at 60 degrees; and a second portion at least partially surrounding the first portion and defining a second surface region having a second gloss value greater than the first gloss value; and a camera assembly at least partially positioned within the enclosure and comprising an optical module extending into the opening.
 	Examiner has found prior art in the same field of endeavor in Kwong et al. (US 9,154,678 B2). Kwong teaches an electronic device can include a camera and a cover glass arrangement disposed over the camera. The cover glass arrangement includes a thinner region or cover glass that is positioned over a light-receiving region of the camera and where the opening can be formed through the first cover glass by etching or grinding the first cover glass. The location of the opening can correspond to the light-receiving region of a camera, or to the light-receiving region and at least a part of one or more non-light receiving regions of the camera.  
The system of Kwong does not teach the limitations “a protrusion defining a raised surface region having a texture with a first gloss value; an array of openings formed in the raised surface region and extending through a thickness of the glass cover member, each camera module of the array of camera modules extending at least partially through a respective opening of the array of openings; and a base surface region at least partially surrounding the protrusion, offset with respect to the raised surface region, and having a second gloss value greater than the first gloss value” or “: a first portion defining an array of through-holes, a first thickness, and a textured exterior surface region, the first portion having a first transmissive haze value; and a second portion at least partially surrounding the first portion, defining a second thickness, less than the first thickness, and having a second transmissive haze value that is less than the first transmissive haze value; and a coating disposed along an interior surface of the glass member and including a color layer; and a camera assembly coupled to an interior surface of the cover assembly and including an array of optical modules, each optical module of the array of optical modules extending into a respective through-hole of the array of through-holes” or “a first portion including a protrusion defining a first surface region and an opening extending from the first surface region to an interior surface of the first portion, the first 4Attorney Docket No. P43771 USC1 surface region having a first gloss value from 15 gloss units to 45 gloss units as measured at 60 degrees; and a second portion at least partially surrounding the first portion and defining a second surface region having a second gloss value greater than the first gloss value; and a camera assembly at least partially positioned within the enclosure and comprising an optical module extending into the opening.”
Furthermore, claims 21-40 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648